UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1846


In re: MOHAMMED NASSER JILANI,

             Petitioner.



                                      No. 17-2057


In re: MOHAMMED NASSER JILANI,

             Petitioner.



                   On Review of Petitions for Writ of Habeas Corpus


Submitted: November 16, 2017                                Decided: November 20, 2017


Before GREGORY, Chief Judge, and TRAXLER, and KEENAN, Circuit Judges.


Petitions dismissed by unpublished per curiam opinion.


Mohammed Nasser Jilani, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      In these consolidated cases, Mohammed N. Jilani petitions for writs of habeas

corpus, seeking release from jail and dismissal of two indictments issued in Wake

County, North Carolina.     This court ordinarily declines to entertain original habeas

corpus petitions, 18 U.S.C. § 2241 (2012), and these cases present no reason to depart

from this practice. Further, we find that the interests of justice would not be served by

transferring these cases to the appropriate district court. Accordingly, we deny leave to

proceed in forma pauperis and dismiss the petitions. The motions for appointment of

counsel, for bail, for evidentiary hearing, and for bail are denied. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                PETITIONS DISMISSED




                                            2